Name: Council Regulation (EC) NoÃ 319/2006 of 20Ã February 2006 amending Regulation (EC) NoÃ 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers
 Type: Regulation
 Subject Matter: EU finance;  farming systems;  plant product;  agricultural policy;  economic policy
 Date Published: nan

 28.2.2006 EN Official Journal of the European Union L 58/32 COUNCIL REGULATION (EC) No 319/2006 of 20 February 2006 amending Regulation (EC) No 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular the third subparagraph of Article 37(2) thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Having regard to the Opinion of the European Economic and Social Committee (2), Whereas: (1) Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the markets in the sugar sector (3) provides for an important reform of the sugar common market organisation. The measures introduced by that Regulation include a significant reduction in the institutional support price for Community sugar in steps. (2) As a consequence of reduced market support in the sugar sector, income support for farmers should be increased. The overall level of the payment should develop in parallel with the gradual reduction of market supports. (3) The de-coupling of direct producer support and the introduction of the single payment scheme are essential elements in the process of reforming the common agricultural policy aimed at moving away from a policy of price and production support to a policy of farmer income support. Regulation (EC) No 1782/2003 (4) introduced those elements for a variety of agricultural products. (4) In order to meet the objectives underlying the reform of the common agricultural policy, the support for sugar beet, cane and chicory used for the production of sugar or inulin syrup should be de-coupled and integrated into the single payment scheme. (5) Consequently, the rules on direct support schemes laid down in Regulation (EC) No 1782/2003 should be adapted. (6) To buffer the effects of the restructuring process in Member States which have granted the restructuring aid provided for in Council Regulation (EC) No 320/2006 of 20 February 2006 establishing a temporary scheme for the restructuring of the sugar industry in the Community (5) for at least 50 % of the quota fixed in Regulation (EC) No 318/2006, sugar beet and cane producers should be granted an aid for a maximum of five consecutive years. (7) The level of individual income support should be calculated on the basis of the support the farmer has benefited from in the context of the common organisation of the market in the sugar sector for one or more marketing years to be determined by Member States. (8) To ensure the proper application of the support scheme and for reasons of budget control, provision should be made for keeping the overall income support within the limit of national envelopes calculated on the basis of a historical reference year and taking into account, during the four first years, of additional amounts resulting from derived prices. (9) Sugar beet and chicory growers in the new Member States have benefited since accession from price support in the framework of Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector (6). Therefore, the sugar payment and the sugar and chicory components in the single payment scheme should not be subject to the application of the schedule of increments provided for in Article 143a of Regulation (EC) No 1782/2003. For the same reasons, Member States applying the single area payment scheme should, moreover, have the possibility to grant the support resulting from the sugar reform in the form of a separate direct payment outside that scheme. (10) To ensure the proper application of the single payment scheme in the new Member States, provisions should be made regarding specific problems arising as a result of the transition from the single area payment scheme to the single payment scheme. (11) Member States that have opted or will opt for applying the single payment scheme only as from 1 January 2007 should be enabled to grant income support to growers of sugar beet, cane and chicory used for the production of sugar and inulin syrup in 2006 in the form of a payment based on the number of hectares of sugar beet, cane or chicory delivered. With regard to the calculation of the sugar beet and chicory component in the single payment scheme, Member States should have the possibility to determine the marketing years to be taken into account on a representative basis. (12) In order to solve, as the case may be, problems arising from the change-over from the current regime to the single payment scheme, it is appropriate to confer the power on the Commission to adopt the relevant transitional rules by amending Article 155 of Regulation (EC) No 1782/2003. (13) In order to earmark certain newly introduced payments as direct payments, Annex I to Regulation (EC) No 1782/2003 should be adapted. (14) In order to take account of the amount of income support provided for with regard to the sugar payment, the national ceilings provided for in Annexes II, VIII and VIIIa to Regulation (EC) No 1782/2003 should be adapted. (15) Difficulties have been identified when implementing the aid for energy crops. Article 90 of Regulation (EC) No 1782/2003 should therefore be adapted. (16) Regulation (EC) No 1782/2003 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1782/2003 is amended as follows: 1) in Article 33(1), point (a) shall be replaced by the following: (a) they have been granted a payment in the reference period referred to in Article 38 under at least one of the support schemes referred to in Annex VI or, in the case of olive oil, in the marketing years referred to in the second subparagraph of Article 37(1), or, in the case of sugar beet, cane and chicory, if they have benefited from market support in the representative period referred to in point K of Annex VII. ; 2) the following subparagraph shall be added to Article 37(1): For sugar beet, cane and chicory used for the production of sugar or inulin syrup the reference amount shall be calculated and adjusted in accordance with point K of Annex VII.; 3) Article 40(2) shall be replaced by the following: 2. If the whole reference period was affected by the case of force majeure or exceptional circumstances, the Member State shall calculate the reference amount on the basis of the 1997 to 1999 period or, in case of sugar beet, cane and chicory on the basis of the closest marketing year prior to the representative period chosen in accordance with point K of Annex VII. In this case, paragraph 1 shall apply mutatis mutandis.; 4) Article 41 shall be amended as follows: (a) the following subparagraph shall be added to paragraph 1: In the case of chicory and taking into account the latest data made available to it by the Member States until 31 March 2006, the Commission may, in accordance with the procedure referred to in Article 144(2), reallocate the national amounts set out in point K(2) of Annex VII and adapt the national ceilings set out in Annex VIII accordingly without changing the global amounts or the ceilings respectively.; (b) the following paragraph shall be inserted after paragraph 1: (1a) Where some of the quantities of the quota sugar or the quota inulin syrup were produced in a Member State on the basis of sugar beet, cane or chicory grown in another Member State during any of the marketing years 2000/2001, 2001/2002, 2002/2003, 2003/2004, 2004/2005 or 2005/2006, the ceilings set out in point K of Annex VII and the national ceilings set out in Annexes VIII and VIIIa of the Member States concerned shall be adapted by transferring the amounts corresponding to the relevant quantities from the national ceilings of the Member State where the relevant sugar or inulin syrup was produced to those of the Member State where the relevant quantities of sugar beet, cane or chicory were grown. The Member States concerned shall inform the Commission by 31 March 2006 of the quantities concerned. The transfer shall be decided by the Commission in accordance with the procedure referred to in Article 144(2).; 5) in Article 43(2), point (a) shall be replaced by the following: (a) in case of potato starch, dried fodder, seed, olive groves, and tobacco aids listed in Annex VII, the number of hectares whose production has been granted the aid in the reference period, as calculated in points B, D, F, H, I of Annex VII and, in case of sugar beet, cane and chicory, the number of hectares as calculated in accordance with point 4 of point K of that Annex; ; 6) the following subparagraph shall be added to Article 63(3): However, with regard to the inclusion of the sugar beet, cane and chicory payments component in the single payment scheme, Members States may decide by 30 April 2006, to apply the derogation provided for in the first subparagraph.; 7) the following paragraph shall be added to Article 71a: 3. Any new Member State having applied the single area payment scheme may provide that, in addition to the eligibility conditions established in Article 44(2), eligible hectare  shall mean any agricultural area of the holding which has been maintained in good agricultural condition at 30 June 2003, whether in production or not at that date. Any new Member State having applied the single area payment scheme may also provide that the minimum size of eligible area per holding for which payment entitlements shall be established and for which payments shall be granted shall be the minimum size of eligible area of the holding fixed in accordance with the second subparagraph of Article 143b(5).; 8) Article 71c shall be replaced by the following: Article 71c Ceiling The national ceilings of the new Member States shall be those listed in Annex VIIIa. Except for the dried fodder, sugar and chicory components thereof, the ceilings shall be calculated taking account of the schedule of increments provided for in Article 143a, and therefore do not need to be reduced. Article 41(1a) shall apply mutatis mutandis.; 9) Article 71d(1) shall be replaced by the following: 1. Each new Member State shall proceed to a linear percentage reduction of its national ceiling in order to constitute a national reserve. This reduction shall not be greater than 3 %, without prejudice to the application of Article 71b(3). However, it may exceed 3 % provided that a greater reduction is necessary for the application of paragraph 3 of this Article.; 10) in Article 71d(6) the first subparagraph shall be replaced by the following: 6. Except in case of transfer by actual or anticipated inheritance and of application of paragraph 3, and by way of derogation from Article 46, the entitlements established using the national reserve shall not be transferred for a period of five years starting from their allocation.; 11) the following paragraph shall be added to Article 71d: 7. New Member States may use the national reserve for the purpose of establishing, according to objective criteria and in such a way as to ensure equal treatment between farmers and to avoid market and competition distortions, reference amounts for farmers in areas subject to restructuring and/or development programmes relating to one or the other form of public intervention in order to avoid abandoning of land and/or in order to compensate specific disadvantages for farmers in those areas.; 12) the following subparagraph shall be added to Article 71e(2): However, new Member States having applied the single area payment scheme may be considered as one single region.; 13) the following Article shall be added in Chapter VI of Title III: Article 71m Farmers with no eligible hectares By way of derogation from Articles 36 and 44(2), a farmer who was granted payments referred to in Article 47 or who was acting in a sector referred to in Article 47 and receives payment entitlements in accordance with Article 71d for which he does not have eligible hectares within the meaning of Article 44(2) in the first year of implementation of the single payment scheme, shall be authorised by the Member State to derogate from the obligation to provide a number of eligible hectares equivalent to the number of entitlements on the condition that he maintains at least 50 % of the agricultural activity exercised before the transition to the single payment scheme expressed in livestock units (LU). In the case of a transfer of payment entitlements, the transferee may benefit from this derogation only if all the payment entitlements subject to the derogation are transferred.; 14) the first subparagraph of Article 90 shall be replaced by the following: The aid shall be granted only in respect of areas whose production is covered by a contract between the farmer and the processing industry or by a contract between the farmer and the collector, except in case of processing undertaken by the farmer himself/herself on the holding.; 15) the following Chapters shall be inserted in Title IV: CHAPTER 10e SUGAR PAYMENT Article 110p Transitional sugar payment 1. In case of application of Article 71, farmers may qualify for a transitional sugar payment in respect of the year 2006. It shall be granted within the limits of the amounts set out in point K of Annex VII. 2. Without prejudice to Article 71(2), the amount of the transitional sugar payment per farmer shall be determined by Member States on the basis of objective and non-discriminatory criteria such as:  the quantities of sugar beet, cane or chicory covered by delivery contracts concluded in accordance with Article 19 of Regulation (EC) No 1260/2001,  the quantities of sugar or inulin syrup produced in accordance with Regulation (EC) No 1260/2001,  the average number of hectares under sugar beet, cane or chicory used for the production of sugar or inulin syrup and covered by delivery contracts concluded in accordance with Article 19 of Regulation (EC) No 1260/2001 and in respect of a representative period which could be different for each product of one or more of the marketing years 2004/2005, 2005/2006 and 2006/2007 to be determined by Member States before 30 April 2006. However, where the representative period includes the marketing year 2006/2007, this marketing year shall be replaced by the marketing year 2005/2006 for farmers affected by a renunciation of quota in the marketing year 2006/2007 as provided for in Article 3 of Council Regulation (EC) No 320/2006 of 20 February 2006 establishing a temporary scheme for the restructuring of the sugar industry in the Community (7). Where the marketing year 2006/2007 is chosen, the references to Article 19 of Regulation (EC) No 1260/2001 contained in the first subparagraph shall be replaced by references to Article 6 of Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the markets in the sugar sector (8). 3. Articles 143a and 143c shall not apply to the transitional sugar payment. CHAPTER 10f COMMUNITY AID FOR SUGAR BEET AND CANE PRODUCERS Article 110q Scope 1. In Member States which have granted the restructuring aid provided for in Article 3 of Regulation (EC) No 320/2006 for at least 50 % of the sugar quota fixed in Annex III of Regulation (EC) No 318/2006, Community aid shall be granted to sugar beet and cane producers. 2. The aid shall be granted for a maximum of five consecutive years as from the marketing year in which the threshold of 50 % referred to in paragraph 1 has been reached but no later than for the marketing year 2013/2014. Article 110r Conditions for eligibility The aid shall be granted in respect of the quantity of quota sugar obtained from sugar beet or cane delivered under contracts concluded in accordance with Article 6 of Regulation (EC) No 318/2006. Article 110s Amount of the aid The aid shall be expressed per tonne of white sugar of standard quality. The amount of the aid shall be equal to half of the amount obtained by dividing the amount of the ceiling referred to in point 2 of point K of Annex VII for the Member State concerned for the corresponding year by the total of the sugar and inulin syrup quota fixed in Annex III of Regulation (EC) No 318/2006. 16) in Article 143b(3), the last indent shall be replaced by the following:  adjusted using the relevant percentage specified in Article 143a for the gradual introduction of direct payments, except for the amounts available in accordance with point 2 of point K of Annex VII or in accordance with the differential between these amounts and those actually applied as referred to in Article 143ba(4). ; 17) the following Article shall be inserted after Article 143b: Article 143ba Separate sugar payment 1. By way of derogation from Article 143b the new Member States applying the single area payment scheme may decide by 30 April 2006, to grant in respect of the years 2006, 2007 and 2008, a separate sugar payment to farmers eligible under the single area payment scheme. It shall be granted on the basis of objective and non-discriminatory criteria such as:  the quantities of sugar beet, cane or chicory covered by delivery contracts concluded in accordance with Article 19 of Regulation (EC) No 1260/2001,  the quantities of sugar or inulin syrup produced in accordance with Regulation (EC) No 1260/2001,  the average number of hectares under sugar beet, cane or chicory used for the production of sugar or inulin syrup and covered by delivery contracts concluded in accordance with Article 19 of Regulation (EC) No 1260/2001 and in respect of a representative period which could be different for each product of one or more of the marketing years 2004/2005, 2005/2006 and 2006/2007 to be determined by Member States before 30 April 2006. However, where the representative period includes the marketing year 2006/2007, this marketing year shall be replaced by the marketing year 2005/2006 for farmers affected by a renunciation of quota in the marketing year 2006/2007 as provided for in Article 3 of Regulation (EC) No 320/2006. Where the marketing year 2006/2007 is chosen, the references to Article 19 of Regulation (EC) No 1260/2001 contained in the first subparagraph shall be replaced by references to Article 6 of Regulation (EC) No 318/2006. 2. The separate sugar payment shall be granted within the limits of the ceilings set out in point K of Annex VII. 3. By way of derogation from paragraph 2, each new Member State concerned may decide by 31 March 2006 on the basis of objective criteria to apply for the separate sugar payment a lower ceiling than that listed in point K of Annex VII. 4. The funds made available for granting the separate sugar payment in accordance with paragraphs 1, 2 and 3 shall not be included in the annual financial envelope referred to in Article 143b(3). In case of application of paragraph 3 of this Article the differential between the ceiling listed in point K of Annex VII and that actually applied shall be included in the annual financial envelope referred to in Article 143b(3). 5. Articles 143a and 143c shall not apply to the separate sugar payment.; 18) the following point shall be inserted in Article 145 after point (d)a): (d)-b) detailed rules relating to the inclusion of sugar beet, cane and chicory support into the single payment scheme and relating to the payments referred to in Chapters 10e and 10f. ; 19) Article 155 shall be replaced by the following: Article 155 Other transitional rules Further measures required to facilitate the transition from the arrangements provided for in the Regulations referred to in Articles 152 and 153 and in Regulation (EC) No 1260/2001 to those established by this Regulation, notably those related to the application of Articles 4 and 5 and the Annex of Regulation (EC) No 1259/1999 and Article 6 of Regulation (EC) No 1251/1999 and from the provisions related to the improvement plans provided for in Regulation (EEC) No 1035/72 to those referred to in Articles 83 to 87 of this Regulation, may be adopted in accordance with the procedure referred to in Article 144(2) of this Regulation. Regulations and Articles referred to in Articles 152 and 153 shall continue to apply for the purpose of the establishment of the reference amounts referred to in Annex VII.; 20) the Annexes shall be amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply as from 1 January 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 February 2006. For the Council The President J. PRÃ LL (1) Opinion delivered on 19 January 2006 (not yet published in the Official Journal). (2) Opinion delivered on 26 October 2005 (not yet published in the Official Journal). (3) See page 1 of this Official Journal. (4) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 2183/2005 (OJ L 347, 30.12.2005, p. 56). (5) See page 42 of this Official Journal. (6) OJ L 178, 30.6.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 39/2004 (OJ L 6, 10.1.2004, p. 16). (7) OJ L 58, 28.2.2006, p. 42. (8) OJ L 58, 28.2.2006, p. 1. ANNEX The Annexes to Regulation (EC) No 1782/2003 are amended as follows: 1) In Annex I after the line for hops the following lines are inserted: Sugar beet, cane and chicory used for the production of sugar or inulin syrup Title IV, Chapter 10e of this Regulation (*****) Title IVa, Article 143ba of this Regulation Decoupled Payments Sugar beet and cane used for the production of sugar Title IV, Chapter 10f of this Regulation Production aid 2) Annex II is replaced by the following: ANNEX II National ceilings referred to in Article 12(2) (EUR million) Member State 2005 2006 2007 2008 2009 2010 2011 2012 Belgium 4,7 6,4 8,0 8,0 8,1 8,1 8,1 8,1 Denmark 7,7 10,3 12,9 12,9 12,9 12,9 12,9 12,9 Germany 40,4 54,6 68,3 68,3 68,3 68,3 68,3 68,3 Greece 45,4 61,1 76,4 76,5 76,6 76,6 76,6 76,6 Spain 56,9 77,3 97,0 97,2 97,3 97,3 97,3 97,3 France 51,4 68,7 85,9 86,0 86,0 86,0 86,0 86,0 Ireland 15,3 20,5 25,6 25,6 25,6 25,6 25,6 25,6 Italy 62,3 84,5 106,4 106,8 106,9 106,9 106,9 106,9 Luxembourg 0,2 0,3 0,4 0,4 0,4 0,4 0,4 0,4 Netherlands 6,8 9,5 12,0 12,0 12,0 12,0 12,0 12,0 Austria 12,4 17,1 21,3 21,4 21,4 21,4 21,4 21,4 Portugal 10,8 14,6 18,2 18,2 18,2 18,2 18,2 18,2 Finland 8,0 10,9 13,7 13,8 13,8 13,8 13,8 13,8 Sweden 6,6 8,8 11,0 11,0 11,0 11,0 11,0 11,0 United Kingdom 17,7 23,6 29,5 29,5 29,5 29,5 29,5 29,5 3) the following row is added to Annex VI: Sugar beet, cane and chicory used for the production of sugar or inulin syrup Regulation (EC) No 1260/2001 Market support to sugar beet or cane growers and producers of chicory used for the production of sugar or inulin syrup 4) the following point is added to Annex VII: K. Sugar beet, cane and chicory 1. Member States shall determine the amount to be included in the reference amount of each farmer on the basis of objective and non-discriminatory criteria such as:  the quantities of sugar beet, cane or chicory covered by delivery contracts concluded in accordance with Article 19 of Regulation (EC) No 1260/2001  the quantities of sugar or inulin syrup produced in accordance with Regulation (EC) No 1260/2001  the average number of hectares under sugar beet, cane or chicory used for the production of sugar or inulin syrup and covered by delivery contracts concluded in accordance with Article 19 of Regulation (EC) No 1260/2001 in respect of a representative period which could be different for each product of one or more marketing years from the marketing year 2000/2001 and, in case of the new Member States from the marketing year 2004/2005, up to the marketing year 2006/2007, and to be determined by Member States before 30 April 2006. However, where the representative period includes the marketing year 2006/2007, this marketing year shall be replaced by the marketing year 2005/2006 for farmers affected by a renunciation of quota in the marketing year 2006/2007 as provided for in Article 3 of Regulation (EC) No 320/2006. As regards the marketing years 2000/2001 and 2006/2007 the references to Article 19 of Regulation (EC) No 1260/2001 shall be replaced by references to Article 37 of Regulation (EC) No 2038/1999 (1) and Article 6 of Regulation (EC) No 318/2006. 2. Where the sum of the amounts determined in accordance with point 1 in a Member State exceeds the ceiling expressed in thousands of euros as set out in Table 1 hereafter, the amount per farmer shall be reduced proportionally. Table 1 Ceilings for the amounts to be included into the reference amount of the farmers (EUR 1000) Member State 2006 2007 2008 2009 and subsequent Belgium 48 594 62 454 76 315 83 729 Czech Republic 27 851 34 319 40 786 44 245 Denmark 19 314 25 296 31 278 34 478 Germany 154 799 203 380 251 960 277 946 Greece 17 941 22 455 26 969 29 384 Spain 60 272 74 447 88 621 96 203 France 151 163 198 075 244 987 270 081 Hungary 25 435 31 146 36 857 39 912 Ireland 11 259 14 092 16 925 18 441 Italy 79 862 102 006 124 149 135 994 Latvia 4 219 5 164 6 110 6 616 Lithuania 6 547 8 012 9 476 10 260 Netherlands 42 032 54 648 67 265 74 013 Austria 18 931 24 438 29 945 32 891 Poland 99 135 122 906 146 677 159 392 Portugal 3 940 4 931 5 922 6 452 Slovakia 11 813 14 762 17 712 19 289 Slovenia 2 993 3 746 4 500 4 902 Finland 8 255 10 332 12 409 13 520 Sweden 20 809 26 045 31 281 34 082 United Kingdom 64 340 80 528 96 717 105 376 3. By way of derogation from point 2, where in the cases of Finland, Ireland, Portugal, Spain and the United Kingdom, the sum of the amounts determined in accordance with point 1 exceeds the sum of the ceilings set out for the Member State concerned in Table 1, and Table 2 hereafter, the amount per farmer shall be reduced proportionally. Table 2 Additional annual amounts to be included in the sum of the reference amounts of the farmers during the fours years of the period 2006 to 2009 (EUR 1000) Member State Additional annual amounts Spain 10 123 Ireland 1 747 Portugal 611 Finland 1 281 United Kingdom 9 985 However, the Member States referred to in the first subparagraph may retain up to 90 % of the amount set out in Table 2 of the first subparagraph and use the amounts resulting therefrom in accordance with Article 69. In that case, the derogation referred to in the first subparagraph shall not apply. 4. Each Member State shall calculate the number of hectares referred to in Article 43(2)(a) proportionately to the amount determined in accordance with point 1 and according to objective and non-discriminatory criteria chosen to that end or on the basis of the number of hectares of sugar beet, cane and chicory declared by the farmers during the representative period fixed in accordance with point 1. 5) Annex VIII is replaced by the following: ANNEX VIII National ceilings referred to in Article 41 (EUR 1000) Member State 2005 2006 2007 2008 2009 2010 and subsequent Belgium 411 053 579 167 592 507 606 368 613 782 613 782 Denmark 943 369 1 015 479 1 021 296 1 027 278 1 030 478 1 030 478 Germany 5 148 003 5 647 000 5 695 380 5 743 960 5 769 946 5 773 946 Greece 838 289 1 719 230 1 745 744 1 750 258 1 752 673 1 790 673 Spain 3 266 092 4 135 458 4 347 633 4 361 807 4 369 389 4 371 266 France 7 199 000 7 382 163 8 289 075 8 335 987 8 361 081 8 369 081 Ireland 1 260 142 1 335 311 1 337 919 1 340 752 1 342 268 1 340 521 Italy 2 539 000 3 544 379 3 566 006 3 588 149 3 599 994 3 632 994 Luxembourg 33 414 36 602 37 051 37 051 37 051 37 051 Netherlands 386 586 428 618 834 234 846 851 853 599 853 599 Austria 613 000 632 931 736 438 741 945 744 891 744 891 Portugal 452 000 497 551 564 542 565 533 566 063 567 452 Finland 467 000 476 536 563 613 565 690 566 801 565 520 Sweden 637 388 670 917 755 045 760 281 763 082 763 082 United Kingdom 3 697 528 3 944 745 3 960 986 3 977 175 3 985 834 3 975 849 6) Annex VIIIa is replaced by the following: ANNEX VIIIa National ceilings referred to in Article 71c (EUR 1000) Calendar year Czech Republic Estonia Cyprus Latvia Lithuania Hungary Malta Poland Slovenia Slovakia 2005 228 800 23 400 8 900 33 900 92 000 350 800 670 724 600 35 800 97 700 2006 294 551 27 300 12 500 43 819 113 847 445 635 830 980 835 44 893 127 213 2007 377 919 40 400 16 300 60 764 154 912 539 446 1 640 1 263 706 59 846 161 362 2008 469 986 50 500 20 400 75 610 193 076 671 757 2 050 1 572 577 74 600 200 912 2009 559 145 60 500 24 500 90 016 230 560 801 512 2 460 1 870 392 89 002 238 989 2010 644 745 70 600 28 600 103 916 267 260 928 112 2 870 2 155 492 103 002 275 489 2011 730 445 80 700 32 700 117 816 303 960 1 054 812 3 280 2 440 492 117 002 312 089 2012 816 045 90 800 36 800 131 716 340 660 1 181 412 3 690 2 725 592 131 002 348 589 subsequent years 901 745 100 900 40 900 145 616 377 360 1 308 112 4 100 3 010 692 145 102 385 189 (1) OJ L 252, 25.9.1999, p. 1. Regulation as repealed by Regulation (EC) No 1260/2001.